Citation Nr: 1143773	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-27 504	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an increased rating for degenerative arthritis of the knees, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




REMAND

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA), Cleveland, Ohio Regional Office (RO).  

The RO has rated the Veteran's bilateral knee disability as 10 percent disabling.  The Veteran contends that this rating does not contemplate the symptoms he experiences, especially with regard to daily pain, stiffness, and weakness.  He has also argued that he has flare-ups that are incapacitating.  His representative, in an October 2011 brief, also noted that the Veteran was last examined by VA for compensation purposes in 2007 and indicated that VA is required to conduct another examination when there has been worsening of the disability at issue, thereby implying that the Veteran's knee problems have in fact worsened since the 2007 VA examination.

The Board also notes that the Veteran's service-connected disability has been characterized as including arthritis of both knees, a disability that has been evaluated for compensation purposes by the RO as a single disability.  However, the RO has conceded in its rating that the Veteran has some limitation of motion and pain in each knee.  This is significant because the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011) allow for the award of a minimum 10 percent rating for arthritis of each major joint affected by limitation of motion.  Even when there is no limitation of motion, painful motion of a major joint affected by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating for each major joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Given the arguments made on appeal on the Veteran's behalf, and because of the need to address the possibility of separate ratings for each knee, a remand is required in order to obtain additional medical evidence.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The Veteran should be contacted and asked to identify all sources of treatment for his knees.  After obtaining necessary authorizations, the AOJ should try to obtain all medical evidence relating to the Veteran's knees.  If evidence cannot be obtained, the Veteran should be notified and he should be given opportunity to submit it.

2.  The Veteran should be scheduled for an examination of his knees.  The examiner should review the claims file, take a detailed history regarding the Veteran's symptoms, flare-ups, etc., and provide findings necessary to apply the rating criteria.  Range-of-motion studies should be conducted and the point at which the Veteran experiences pain should be noted.  The examiner should identify all problems with pain, stiffness, weakness, fatigability, incoordination, etc., and all functional losses, including those experienced during flare-ups, should be equated to additional loss of motion (beyond that shown clinically).  The examiner should also indicate whether the arthritis of the knees has caused any lateral instability or recurrent subluxation.  If so, it should be described as "slight," "moderate," or "severe."

3.  The AOJ should ensure that the examination report complies with this remand.  If any corrective action is necessary, the report should be returned to the examiner.

4.  The AOJ should thereafter re-adjudicate the issue on appeal.  Consideration should include all evidence of record, including the copy of a May 2009 magnetic resonance imaging report received at the Board in June 2009.  The AOJ should also address the question of whether separate ratings are warranted for each knee.  If any benefit sought is denied, a supplemental statement of the case should be issued and the Veteran should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

